DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masui US 2020/0300969 in view of Shin KR 20180079880 and in further view of Craddock US20200055516.


Applicant’s claims seem to hint that the sensor failure is internal to the camera i.e. hardware or software failure.  The prior arts teach a camera failure “due to the detection characteristics of the imaging device” which can be hardware, software, camera obstruction, non-functioning or debris-covered sensor when making driving decisions.  Regardless of why the camera failed, all the teachings of how to address the functional limitations of a faulty camera are identical.

Regarding claim1, Masui teaches an electronic device for a vehicle, comprising: 

a power supplier supplying power; (Masui Fig.2 Vehicle 50 must comprise of a power supply for electronic device for a vehicle driving support system #10 of Fig.1)

an interface exchanging data with a communication device; and (Masui Fig.1 #32 and #22 have wire is an interface exchanging data with a communication device #22) 

a processor configured to: (Masui Fig.1 #23 Fusion Calculation Unit)

receive external data from at least one external device (Masui Fig.1 #31 imaging device is external communicating data) through the communication device (Masui Fig.1 #22) upon determining that at least one of a plurality of sensors has failed in a state in which the power is supplied to the processor, (Masui Para 24, The image search region is set based on the detection characteristics of the imaging device 32[camera must be powered to work, Fig.1#23]. The set area has being considered about an error [sensor failed] due to the detection characteristics of the imaging device 32.) and 

generate data regarding an object by fusing the external data into sensing data generated by a sensor that has not failed among the plurality of sensors, (Masui Para 25; the fusion calculation unit 23 generates a fusion target by combining (fusing) the information on the radar-based target inputted from the radar-based target detection unit 21 [sensor that has not failed], with the information on the image-based target inputted from the image-based target detection unit 22. The generated fusion target information is outputted to the driving support apparatus 40.)
Masui teaches all of the limitations of claim 1 and Shin further teaches
wherein the processor is configured to:
	determine an error value between the external data and the sensing data, and (Shin par. 43, The valid data determination unit 820 may determine whether valid data exists based on whether an error between the second sensing data and the object information)

	receive, based on a determination that the error value is greater than or equal to a reference value, (Shin par. 43; if it is determined that the error between the second sensing data and the object information is greater than the reference value, the valid data determination unit 820 determines the second sensing data as invalid data (invalid data).)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Masui in view of Shin for the purpose of validation verification between a predicted value and a measured value such that the claimed invention as a whole would have been obvious.

Masui and Shin teaches all of the limitations of claim 1 and Craddock further teaches
notion planning data from the at least one external device through the communication device to enable movement to a safety zone. (Craddock par. 56, the computing devices 110 can avoid processing an invalid image or invalid portions of an image based on information that one or more cameras of a camera group have a problem. In addition or alternatively, the computing devices 110 may simply control the vehicle in the autonomous driving mode to pull over until the problem has been resolved.)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Masui and Shin in view of Craddock for the purpose of scores used to assess the operation of the two cameras and an appropriate action may be taken such that the claimed invention as a whole would have been obvious.

Claim 6 is rejected using the same rejections as made to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5,7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masui, Shin, and Craddock as applied to claim above, and further in view of Bletzer US 9,858,817.

Regarding claim 2, Masui, Shin, and Craddock teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to: 

upon determining that a camera among the plurality of sensors has failed, (Masui Para 24, The image search region is set based on the detection characteristics of the imaging device 32[camera must be powered to work, Fig.1#23]. The set area has being considered about an error [sensor failed] due to the detection characteristics of the imaging device 32.)

Masui teaches all of the limitation but does not teach 
receive image data from at least one of infrastructure or another vehicle through the communication device, and convert a viewpoint of the received image data into a viewpoint of a vehicle; However Bletzer teaches receive image data from at least one of infrastructure or another vehicle through the communication device, and (Bletzer Fig.7 Vehicle A sees what Vehicle B sees Also Col.5 line 10; by virtue of the data transferred [communication device] from the sending vehicle to the target vehicle) and convert a viewpoint of the received image data into a viewpoint of a vehicle, and (Bletzer Col1, line 55; enabling a target vehicle in a vehicle communication system of vehicles sharing environment data such as their location data and 360 degree view of the world [converting a viewpoint to 360 degree] with other vehicles) Also regarding “convert a viewpoint” Fig.22 Composite 360 view. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Masui in view of Bletzer such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of vehicles to share their environment data to create a 360 degree view of the world with other vehicles. 

Regarding 
upon determining that a range sensor among the plurality of sensors has failed, 
acquire range data from at least one of infrastructure or another vehicle through the communication device, and 
convert a viewpoint of the acquired range data into a viewpoint of the vehicle.
Masui teaches 
upon determining that a range sensor among the plurality of sensors has failed, (Masui Para 24 above and 26; If no fusion target is identified [based on sensor failure] irrespective of at least either of the radar- and image-based targets being identified,)
but does not teach 
acquire range data from at least one of infrastructure or another vehicle through the communication device, and 
convert a viewpoint of the received range data into a viewpoint of the vehicle.

It is further noted that Masui Fig.1 teaches that the radar range and camera image devices communicate with the Fusion calculation unit.  Fusion takes place between the radar range sensor and the radar range sensor.  It would be obvious to one of ordinary skill in the art to determine which device [radar range#31 or the camera imaging device#32] is not working [See Masui para 24 above] and fuse by the fusion calculation unit the working input with the device [radar range or the camera imaging device] that is working without undo experimentation as both devices are sensor devices and both input device communicate through the fusion calculation unit.
Therefore Bletzer teaches acquire range data [or image data] from at least one of infrastructure or another vehicle through the communication device, and (Bletzer Fig.7 Vehicle A sees what Vehicle B sees Also Col.5 line 10; by virtue of the data transferred [communication device] from the sending vehicle to the target vehicle) and
Bletzer teaches convert a viewpoint of the received range data [or image data] into a viewpoint of the vehicle. (Bletzer Col1, line 55; enabling a target vehicle in a vehicle communication system of vehicles sharing environment data such as their location data and 360 degree view of the world [converting a viewpoint to 360 degree] with other vehicles) Also regarding “convert a viewpoint” Fig.22 Composite 360 view. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Masui, Shin, and Craddock in view of Bletzer such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of vehicles to share their environment data to create a 360 degree view of the world with other vehicles. 


Regarding claim 3, Masui, Shin, and Craddock teach all of the limitations of claim 1 and Bletzer further teach, wherein the processor is configured to: 
set an information request range (Bletzer Col1 line 40, A map of blind spots is built up [a blind spot is a range that can be set to request information for that range of unknown i.e. blind spot]) based on a direction in which a sensor that has failed is oriented, and (Bletzer Fig.7-8; Vehicle B senor oriented in direction of Vehcle C has failed to detect Vehicle C) 

transmit an information request signal (Bletzer Col4 line 48, The third stream broadcasts [transmit] information to locate the vehicle [request for location] and any other data that the vehicle can share [transmit an information request signal]) to at least one first other vehicle (Bletzer Fig.8 Vehicle B) located within the set information request range (Bletzer Fig.8 range in Vehicle B and C). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Masui, Shin, and Craddock in view of Bletzer such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of vehicles to share their environment data to create a 360 degree view of the world with other vehicles. 


Regarding claim 5, Masui, Shin, and Craddock teach all of the limitations of claim 1 and Bletzer further teach, wherein the processor wherein the processor is configured to provide a control signal such that a vehicle travels at a speed set according to a type of sensor that has failed among the plurality of sensors. (Bletzer, Col.6 Line 15; The minimum visible distance [if camera has failed minimum visible distance increases causing seed to decrease] will be increased based on the speed the vehicle is traveling in the direction in question. bubble expands when speeds change 1304 or lanes are changed 1306.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Masui, Shin, and Craddock in view of Bletzer such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of vehicles to share their environment data to create a 360 degree view of the world with other vehicles. 

Claim 7 is rejected using the same rejections as made to claim 2.

Claim 8 is rejected using the same rejections as made to claim 2.
Claim 9 is rejected using the same rejections as made to claim 3. 
Claim 11 is rejected using the same rejections as made to claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding claim 4, Masui, Shin, Craddock, and Bletzer teach all of the limitations of claim 3 and Bletzer further teach, wherein the processor is configured to: 

receive information about a type of a second other vehicle (Bletzer Fig.7 Vehicle A sees what Vehicle B can see i.e. Vehicle C is a car), location information of the second other vehicle, and 

relative location information of a vehicle and the first other vehicle from the first other vehicle, (Bletzer Col.1 line 55 vehicles sharing environment data such as their location data and 360 degree view of the world with other vehicles using direct vehicle-to-vehicle (V2V) real-time data streams to locate a hidden vehicle in a blind spot)

convert the location information of the second other vehicle with respect to the vehicle based on the location information of the second other vehicle and the relative location information. (Bletzer Col.1 line 55 vehicles sharing environment data such as their location data and 360 degree [converted] view of the world with other vehicles using direct vehicle-to-vehicle (V2V) real-time data streams to locate a hidden vehicle in a blind spot)

Regarding estimate a size of the second other vehicle based on the information about the type of the second other vehicle, and Craddock further teaches (Craddock Para 35; The sensors of the perception system may detect objects in the external environment of the vehicle and generate sensor data describing characteristics of such objects such as location, orientation, size, shape, type, direction and speed of movement, etc.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Masui, Shin, and Bletzer in view of Craddock such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of being able to assess the operation of such sensors in real time is critical to ensuring that the vehicle is not relying on sensor data from a non-functioning or debris-covered sensor when making driving decisions. 

Claim 10 is rejected using the same rejections as made to claim 4. 

Regarding claim 12, Masui, Shin, and Craddock teacher all of the limitations of claim 1 and Craddock further teaches, wherein the safety zone is defined as a zone in the road in which safety of a passenger in the vehicle is secured and the vehicle does not disturb a travel of another vehicle. (Craddock par 56, the computing devices 110 can avoid processing an invalid image or invalid portions of an image based on information that one or more cameras of a camera group have a problem. In addition or alternatively, the computing devices 110 may simply control the vehicle in the autonomous driving mode to pull over until the problem has been resolved.)  It is noted that “pull over” is defined as “of a vehicle move to the side of or off the road”.  As such moving off of or to the side of the road would secure the safety of a passenger and will not distrust a travel of another vehicle. 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Masui and Shin in view of Craddock for the purpose of scores used to assess the operation of the two cameras and an appropriate action may be taken such that the claimed invention as a whole would have been obvious.

Regarding claim 13, claim 13 is rejected using the same rejections as made to claim 12. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664